Title: To George Washington from Thomas McKean, 18 August 1781
From: McKean, Thomas
To: Washington, George


                        
                            Sir,
                            Philadelphia August 18. 1781.
                        
                        Enclosed you will receive a Letter from Lieut. Abijah Hammond, which is referred by Congress, by an Act of
                            the 13th instant, to your Excellency.
                        Your favor of the 8th instant was handed to me by the Commissary of Prisoners only yesterday; it was read in
                            Congress and referred to a special Committee. I have the honor to be, with the utmost regard Your Excellency’s Most
                            obedient Servant
                        
                            Thos M:Kean President

                        
                     Enclosure
                                                
                            
                                Boston June 29th 1781.
                            
                            The Petition of Lieut. Abijah Hammond Humbley sheweth that he is in a very ill state of Health, and that
                                it is the oppinion of the Physicion (as may be seen in the Certificat) that a Voyage to sea will be the only way by
                                which he can obtain his Health again. He therefore begs Congress will Indulge him so far as to grant him Permission to
                                comply with the advice of the Physicions and there Petitioner shall ever pray.
                            
                                A. Hammond
                                Lieut. 3rd Regiment Arty.
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Boston June 29th 1781.
                            
                            Inclosed is a certificat from the Physicions that I am unfit for duty & also a Petition to
                                Congress for Liberty to go a Voyage to Sea; which I should be much obliged to you if you would lay before them, and if
                                in your power procure me said Liberty—I should esteam as a very great favour if you will git it, and forward it to me
                                by the next post as my situation is extreemly bad, and I am desirous of recovering from my present Indisposition,
                                & again returning to my duty in the army. I am Your Honors very Humble Servant
                            
                                A: Hammond
                            
                        
                        
                    